Jones, Chief Judge,
dissenting:
I cannot see any logical basis for deciding, on the pleadings alone, that because, forsooth, one of the four original paten-tees was at the time an employee of the Government none of them can claim any property rights in dealings with the Government.
The fact that four people own a patent that is indivisible does not keep four people from each owning a one-fourth interest any more than the fact that one of four people, in joint ownership, was an alien and prohibited by State law from owning property, would forfeit the rights or interests of the other three and cause the entire property to escheat to the State.
When property stands in the name of four people each ■of them is presumed, in the absence of evidence to the contrary, to have a one-fourth interest in the property.
The majority seeks to apply a different rule when one of them works for the Government, citing as one of the reasons that the other three had the advantage “of the skills and tools and ideas available in a Government shop.” Facts of ■common knowledge indicate that there are more skills, tools, and ideas outside rather than in a Government shop. Far more miracles of knowledge and skill have been wrought in the fields of industry and in the far reaches of this country *296than were ever hammered out in Government establishments. Perhaps the one Government employee gleaned as much from the vast works of outside industry of which the three were a part as the three gained from the wisdom of the Government for which the one worked.
I cannot find in section 1498- of the Judicial Code any basis for the restrictions which the majority believe to be expressed. If that is the right interpretation then any business concern which maintains a research department might endanger its patent rights if any of its officers, directors, or stockholders worked all or part time for the Government.
I would overrule the motion to dismiss and get the facts. Perhaps with that getting we would get a better understanding than can be gained from the pleadings alone.